        Case 18-36401 Document 26 Filed in TXSB on 12/13/18 Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

In re:                                     §
PRAGATI VAIDYA                             §       CASE NO. 18-36401-H3-11
       Debtor                              §            Chapter 13


                  AMIT CHOUDHARY’S WITNESS & EXHIBIT LIST

                                           Name of Debtor: Pragati Vaidya
                                           Judge: Eduardo Rodriguez
 Witnesses:                                Courtroom Deputy:
    1. Laura D. Dale                       Hearing Date: December 18, 2018
    2. Any witness designated by any other Hearing Time: 10:30 a.m.
       party
                                           Party’s Name: Amit Choudhary
                                           Attorney’s Name Liza A. Greene
                                           Attorney’s Phone: (713) 600-1717
                                           Nature of Proceeding: Expedited Motion to
                                           Dismiss and Expedited Motion for Relief from
                                           Stay


                                         EXHIBITS

 Ex. No.   Description                   Offered   Objection   Admitted/Not   Disposition
                                                               Admitted
 1         Voluntary Petition filed on
           November 13, 2018 (Docket        X
           #1)
 2         Notice of Failure to Pay         X
           Filing Fees (Docket #8)
 3         Application for Individuals      X
           to Pay the Filing Fee in
           Installments (Docket #16)
 4         Bankruptcy Docket Report         X
           dated December 13, 2018
 5         Family Court’s Rendition         X
           signed November 14, 2018



Witness & Exhibit List                                                             Page 1
        Case 18-36401 Document 26 Filed in TXSB on 12/13/18 Page 2 of 2



 6         Notice of Bankruptcy Case          X
           Filing dated November 28,
           2018

                                             Respectfully submitted,

                                             LAURA DALE & ASSOCIATES, P.C.

                                             /s/ Liza A. Greene_________________________
                                             LIZA A. GREENE
                                             Attorney for Amit Choudhary
                                             Bar No. 14547800/Id. No. 6709
                                             1800 St. James Place, Suite 620
                                             Houston, Texas 77056
                                             Telephone: (713) 600-1717
                                             Facsimile: (713) 600-1718
                                             lgreene@dalefamilylaw.com

                                     Certificate of Service

       This is to certify that the foregoing Witness and Exhibit List was sent by electronic filing
and e-mail on the 13th day of December, 2018, to:

       Pragati Vaidya
       Debtor
       5531 Pine St., Unit S
       Houston, Texas 77081
       vaidya.pragati@yahoo.com

       Stephen Douglas Statham
       Office of U.S. Trustee
       515 Rusk Ave., Suite 356
       Houston, Texas 77002
       Stephen.statham@usdoj.gov



                                             /s/ Liza A. Greene_________________________
                                             Liza A. Greene




Witness & Exhibit List                                                                     Page 2
